DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,707,798 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 1-4, 11-19, and 24-27 are in condition for allowance.
4.	This application is in condition for allowance except for the following formal matters: 
-	Claim 5 recites the limitation "the HRSRM" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The meaning of these letters should be included in the claim or the motor should be described using a different term. 
Mr. Temmerman, attorney of record, was contacted by the examiner on December 2, 2021 to obtain authorization to make any necessary changes by an examiner’s amendment, but no response was received by the examiner.
	Claims 6-10 and 20-23 are also objected because they depends from claim 5.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
5.	The following is an examiner’s statement of reasons for allowance: The prior art does not teach an electrical machine or a method for operating an electrical machine comprising a stator including a plurality of salient poles and a rotor including a plurality of rotor poles, wherein a plurality of combinations between the stator poles and the rotor poles can be provided using the following equation:
Rn= 2Sn-Fp such that Sn= mx Fp, Fp>2, m>1, wherein Rn is the number of poles, Sn is the number of stator poles, Fp is the maximum number of independent flux paths in the stator when the stator and rotor poles are fully aligned and Fp is an even number, m is the number of phases of the electrical machine, the number of phases and the number of independent flux paths determine the plurality of combinations of the stator poles and the rotor poles.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846